Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00373-CV

                                     Carissa L. BEENE,
                                          Appellant

                                             v.

                           Keith HENNEKE and David Escamilla,
                                      Appellees

              From the 425th Judicial District Court, Williamson County, Texas
                               Trial Court No. 18-1071-C425
                         Honorable David Peeples, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellees Keith Henneke and David Escamilla recover their
costs of the appeal from appellant Carissa L. Beene.

       SIGNED March 11, 2020.


                                              _____________________________
                                              Liza A. Rodriguez, Justice